NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

               KARL ROBERT IRWIN,
                 Plaintiff-Appellant

                           v.

                  UNITED STATES,
                  Defendant-Appellee
                ______________________

                      2014-5079
                ______________________

    Appeal from the United States Court of Federal
Claims in No. 1:13-cv-00839-SGB, Judge Susan G.
Braden.
               ______________________

                Decided: August 7, 2015
                ______________________

   KARL ROBERT IRWIN, Oxford, WI pro se.

    SEAN MCNAMARA, Commercial Litigation Branch,
Civil Division, United States Department of Justice,
Washington, DC, for defendant-appellee. Also represented
by STUART F. DELERY, ROBERT E. KIRSCHMAN, JR.,
DEBORAH A. BYNUM.
                ______________________

    Before O’MALLEY, REYNA, and CHEN, Circuit Judges.
2                                                IRWIN   v. US



PER CURIAM.
    Karl Irwin appeals from the final order of the United
States Court of Federal Claims (“Court of Federal
Claims”) dismissing his suit for filing his Fifth Amend-
ment claim outside of the relevant statute of limitations,
and for lack of jurisdiction over his remaining claims.
Irwin v. United States, No. 13-839, 2014 WL 1256361
(Fed. Cl. Mar. 21, 2014) (“Final Order”). Because we find
that the Court of Federal Claims properly dismissed
Irwin’s claims, we affirm.
                      I. BACKGROUND
    Irwin filed a complaint at the Court of Federal Claims
on October 28, 2013. In his complaint, Irwin alleges that,
in November 2004, the federal government seized $14,977
in cash and a 1998 Ford pickup truck, valued at $11,125,
from him when he was arrested. Although the govern-
ment arrested Irwin on drug charges, the money and the
truck were labeled as “non-drug evidence.” Resp’t App’x
2–3. Irwin asserted that the forfeiture of the cash and the
truck amounted to a seizure of his personal property
without just compensation, which was a violation of his
Fifth Amendment rights. Irwin also contended that: (1)
the seizure violated 21 U.S.C. § 881; (2) the seizure violat-
ed the Due Process Clause; (3) applying the statute of
limitations to bar his claim would be a substantive due
process violation; and (4) he is entitled to damages under
Bivens v. Six Unknown Federal Narcotics Agents, 403 U.S.
388 (1971). Irwin sought $322,240 in compensatory
damages and $2,000,000 in punitive damages.
    On March 21, 2014, the Court of Federal Claims
granted the government’s motion to dismiss for lack of
jurisdiction. Because Irwin filed this complaint more
than eight years after the government notified him of the
forfeiture, the court found that Irwin’s claims were barred
by the six-year statute of limitations in 28 U.S.C. § 2501
(2012). Final Order, 2014 WL 1256361, at *3. The Court
IRWIN   v. US                                            3



of Federal Claims explained that the statute of limitations
does not run afoul of a constitutional protection. Id.
According to the court, moreover, it did not have jurisdic-
tion to consider the rest of Irwin’s claims because the Due
Process Clause is not a money-mandating provision, only
United States district courts have jurisdiction over claims
alleging a violation of 21 U.S.C. § 881, and the Court of
Federal Claims does not have jurisdiction to adjudicate a
Bivens claim. Id. at *4.
                     II. DISCUSSION
    “Whether the Court of Federal Claims properly dis-
missed [a plaintiff’s] [] complaint for lack of subject-
matter jurisdiction is a question of law that we review de
novo.” Folden v. United States, 379 F.3d 1344, 1354 (Fed.
Cir. 2004). In determining whether the Court of Federal
Claims possessed subject matter jurisdiction, “the allega-
tions stated are taken as true and jurisdiction is decided
on the face of the pleadings.” Shearin v. United States,
992 F.2d 1195, 1195–96 (Fed. Cir. 1993).
    On appeal, Irwin acknowledges that some of his
claims are not within the general jurisdiction of the Court
of Federal Claims and does not appeal the dismissal of
those claims. Appellant’s Reply Br. 1. Instead, Irwin
argues that Congress should not have the authority to
enact a statute to limit just compensation due under the
Constitution. Irwin contends that the Constitution is the
highest law of the United States, and Congress was not
delegated with the authority to alter or limit the require-
ment that government must pay just compensation for a
taking under the Fifth Amendment.
    Irwin thus argues that a congressionally created stat-
ute of limitations for takings claims against the govern-
ment violates his constitutional right to just
compensation. The Supreme Court, however, has already
held that “[a] constitutional claim can become time-barred
just as any other claim can. Nothing in the Constitution
4                                                 IRWIN   v. US



requires otherwise.” Block v. North Dakota, 461 U.S. 273,
292 (1983). Based on this holding, we determined that,
just like any other right, a plaintiff’s right to just compen-
sation under the Fifth Amendment is not absolute. Hair
v. United States, 350 F.3d 1253, 1260 (Fed. Cir. 2003)
(“The remedy afforded by the Fifth Amendment is subject
to a reasonable time bar designed to protect other im-
portant societal values.”). Accordingly, we have already
decided that the statute of limitations can bar a claim for
just compensation under the Fifth Amendment and we
are bound by that decision. Because Irwin does not
challenge the Court of Federal Claims’s finding that his
complaint was brought outside the six-year statute of
limitations, we affirm the dismissal of his complaint.
                      III. CONCLUSION
    For the foregoing reasons, we affirm the decision of
the Court of Federal Claims.
                        AFFIRMED